        Case 19-31452-sgj11 Doc 26 Filed 05/21/19                              Entered 05/21/19 21:54:32                    Page 1 of 35


 Fill in this information to identify the case
 Debtor name          Wilson Metal Fabricators, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-31452                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Chase Bank                                                    Checking account                    9   3   0     7                   $29,375.20
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $29,375.20


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                              Entered 05/21/19 21:54:32                    Page 2 of 35

Debtor       Wilson Metal Fabricators, Inc.                                               Case number (if known)      19-31452
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:          $132,793.98             –                 $0.00                  = .......................           $132,793.98
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:              $15,002.98             –                 $0.00                  = .......................             $15,002.98
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                        $147,796.96
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                            Entered 05/21/19 21:54:32               Page 3 of 35

Debtor       Wilson Metal Fabricators, Inc.                                            Case number (if known)    19-31452
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

     Excess materials from prior jobs                                                                                                 $0.00
20. Work in progress

     Work in progress                                                                                                           $20,000.00
21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                $20,000.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
                                                                                                                                      $0.00
    Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                  No
                  Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes



Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                              Entered 05/21/19 21:54:32              Page 4 of 35

Debtor       Wilson Metal Fabricators, Inc.                                             Case number (if known)    19-31452
             Name

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Office furniture                                                                                                             $1,000.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     6 Computers, 1 printers, copier, and phone
     system                                                                                                                       $1,200.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                  $2,200.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     Mitsubishi Forklift                                                                                                          $6,300.00
     TCM FG-25 Forklift                                                                                                           $1,000.00
     2 Tailift Model FG25P Forklifts (leased)                                                                                          $0.00


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
       Case 19-31452-sgj11 Doc 26 Filed 05/21/19                            Entered 05/21/19 21:54:32                     Page 5 of 35

Debtor       Wilson Metal Fabricators, Inc.                                              Case number (if known)    19-31452
             Name

      Accupress Model 7606 Press Brake (leased)                                                                                             $0.00
      Shop equipment and machinery (see attached
      list)                                                                                                                         $397,515.00
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $404,815.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property          Nature and extent       Net book value of     Valuation method         Current value of
       Include street address or other description   of debtor's interest    debtor's interest     used for current         debtor's interest
       such as Assessor Parcel Number (APN),         in property             (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1925 N. Lancaster-Hutchins Road
       Lancaster, TX 75134
       Building and Land                             Fee Simple                                    Debtor's Best Estimate           $700,000.00
56. Total of Part 9.
                                                                                                                                    $700,000.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                  Current value of
                                                                   debtor's interest      used for current value            debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

      http://www.wilsonmetalfab.com                                                                                                         $0.00




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                               page 5
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                             Entered 05/21/19 21:54:32               Page 6 of 35

Debtor       Wilson Metal Fabricators, Inc.                                              Case number (if known)   19-31452
             Name

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                       $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
                                                                                                                                       $0.00
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
        Case 19-31452-sgj11 Doc 26 Filed 05/21/19                                                  Entered 05/21/19 21:54:32                          Page 7 of 35

Debtor           Wilson Metal Fabricators, Inc.                                                                      Case number (if known)         19-31452
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                            $29,375.20
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                             $147,796.96

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                         $20,000.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                 $2,200.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                    $404,815.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................        $700,000.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.            $604,187.16           +     91b.           $700,000.00


                                                                                                                                                                $1,304,187.16
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
        Case 19-31452-sgj11 Doc 26 Filed 05/21/19                              Entered 05/21/19 21:54:32                  Page 8 of 35


 Fill in this information to identify the case:
 Debtor name          Wilson Metal Fabricators, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          19-31452                                                                                     Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          Chase Bank                                       subject to a lien                                    $386,910.87              $700,000.00

          Creditor's mailing address                       Building and Land
          100 N. Central Expressway                        Describe the lien
                                                           Real Estate Note / Agreement
                                                           Is the creditor an insider or related party?
          Richardson                 TX   75080                 No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                 $600,457.93


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
       Case 19-31452-sgj11 Doc 26 Filed 05/21/19                                 Entered 05/21/19 21:54:32                  Page 9 of 35

Debtor       Wilson Metal Fabricators, Inc.                                                  Case number (if known) 19-31452

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         Internal Revenue Service                            subject to a lien                                    $198,982.06             $545,311.96

         Creditor's mailing address                          Business Personal Property
         PO Box 7346                                         Describe the lien
                                                             Tax Lien-941 Taxes
                                                             Is the creditor an insider or related party?
         Philadelphia               PA       19101-7346           No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                          4    5      3   2   As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.3     Creditor's name                                     Describe debtor's property that is
         Wells Fargo Equipment Finance                       subject to a lien                                     $14,565.00                    $0.00

         Creditor's mailing address                          Equipment
         PO BOX 1450                                         Describe the lien
                                                             Lease
                                                             Is the creditor an insider or related party?
         Minneapolis                MN       55485                No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

Accurpress Press Brake




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
       Case 19-31452-sgj11 Doc 26 Filed 05/21/19                           Entered 05/21/19 21:54:32                 Page 10 of 35


 Fill in this information to identify the case:
 Debtor              Wilson Metal Fabricators, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-31452                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                         12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the            $201,018.00           $201,018.00
                                                                claim is: Check all that apply.
Internal Revenue Service
                                                                    Contingent
PO Box 7346                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Philadelphia                          PA      19101-7346        941 Taxes
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number       4 5 3           2
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                          Entered 05/21/19 21:54:32                  Page 11 of 35

Debtor        Wilson Metal Fabricators, Inc.                                           Case number (if known)      19-31452

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $4,041.01
                                                                   Check all that apply.
A588 STEEL                                                             Contingent
1401 Meadow Craft Rd                                                   Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Birmingham                               AL       35215            Goods and/or Services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $675.00
                                                                   Check all that apply.
Able Sandblasting Company                                              Contingent
PO BOX 540812                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
DALLAS                                   TX       75354-0812       Goods and/or Services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $30,000.00
                                                                   Check all that apply.
AETNA                                                                  Contingent
P.O. BOX 7247-0213                                                     Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
PHILADELPHIA                             PA       19170            Goods and/or Services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $1,299.74
                                                                   Check all that apply.
Afisco Industrial                                                      Contingent
PO BOX 5332                                                            Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Arlington                                TX       76005-5332       Goods and/or Services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 12 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,998.79
                                                                Check all that apply.
All-Tex Pipe & Supply                                               Contingent
P.O. Box 911854                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75391-1854      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $750.18
                                                                Check all that apply.
American Automatic Sprinkler                                        Contingent
P.O. Box 7705                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Ft. Worth                              TX       76111           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,927.36
                                                                Check all that apply.
ATMOS ENERGY                                                        Contingent
P.O.Box 78108                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Phoenix                                AZ       85062-8108      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,253.00
                                                                Check all that apply.
Big D Bolt & Tool                                                   Contingent
3633 Miller Rd.                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Garland                                TX       75041           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 13 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,043.47
                                                                Check all that apply.
Billor McDowell Machine Tool Service                                Contingent
6025 Commerce Dr., Suite 510                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Irving                                 TX       75063           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $961.30
                                                                Check all that apply.
Bradford Derustit Corp                                              Contingent
PO Box 1194                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Yorba Linda                            CA       92885-1194      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $8,568.55
                                                                Check all that apply.
C.R. Laurence Company                                               Contingent
950 Solon Rd                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Waxahachie                             TX       75165           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,132.85
                                                                Check all that apply.
Cajun Electric Motors, Inc                                          Contingent
P.O. Box 2459                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Red Oak                                TX       75154-2459      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 14 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $120.00
                                                                Check all that apply.
Casters of Dallas, Inc                                              Contingent
2805 Barranca Pkwy                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Irvine                                 CA       92606           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $73.14
                                                                Check all that apply.
CHUCK FAIRBANKS                                                     Contingent
629 N. I-35 E                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DESOTO                                 TX       75115           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $9,161.91
                                                                Check all that apply.
CL ALLOYS DALLAS                                                    Contingent
PO BOX 674116                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DALLAS                                 TX       75267-4116      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $10,869.06
                                                                Check all that apply.
Commerce Steel, Inc                                                 Contingent
P.O.Box 225127                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75222           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
nka Texas Iron and Steel DFW, LLC




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 15 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $30,082.73
                                                                Check all that apply.
Curtis Steel Corp.                                                  Contingent
P.O.Box 4346                                                        Unliquidated
                                                                    Disputed
Dept. 574
                                                                Basis for the claim:
Houston                                TX       77210           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,094.42
                                                                Check all that apply.
D&R Saw                                                             Contingent
11060 Harry Hines Blvd                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75229           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $160,000.00
                                                                Check all that apply.
Darold Wilson                                                       Contingent
5131 Woodsboro Dr                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Balch Springs                          TX       75180           Personal Loans to Business

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,972.88
                                                                Check all that apply.
Dental Select                                                       Contingent
P.O. BOX 301680                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75303-1680      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 16 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,176.93
                                                                Check all that apply.
DOUBLE D FASTENERS, INC.                                            Contingent
4455 Mint Way                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75236           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $116,919.45
                                                                Check all that apply.
Eagle National Steel, Ltd.                                          Contingent
540 Skyline Drive                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hutchins                               TX       75141           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,449.08
                                                                Check all that apply.
ELLIOT ELECTRIC SUPPLY, INC.                                        Contingent
P.O. Box 206524                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75320-6524      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $642.51
                                                                Check all that apply.
Estes Express Lines                                                 Contingent
P.O. Box 25612                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Richmond                               VA       23260-5612      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 17 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,002.07
                                                                Check all that apply.
Fastenal Company                                                    Contingent
P.O. Box 978                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Winona                                 MN       55987-0978      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,780.64
                                                                Check all that apply.
Forklifts Repairs & Sales                                           Contingent
PO BOX 560046                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DALLAS                                 TX       75356           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $108,945.24
                                                                Check all that apply.
FS Alloys Inc.                                                      Contingent
1100 Chase Road, Suite #400                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Mesquite                               TX       75149           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
fna Nova Alloys


  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $802.50
                                                                Check all that apply.
Guardian Packaging                                                  Contingent
3615 Security Street                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Garland                                TX       75042           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 18 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $121.18
                                                                Check all that apply.
K AUTO PARTS                                                        Contingent
PO BOX 1556                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
RED OAK                                TX       75154           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $13,163.68
                                                                Check all that apply.
K-T Galvanizing Company, Inc                                        Contingent
P.O. Box 560                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Katy                                   TX       77492-0560      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,373.49
                                                                Check all that apply.
Kent H. Landsberg Company of Dallas L.P.                            Contingent
P.O. Box 731575                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75373-1575      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $204.59
                                                                Check all that apply.
Kimball Midwest                                                     Contingent
DEPT L-2780                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Columbus                               OH       43260-2780      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 19 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $4,052.61
                                                                Check all that apply.
Klingspor Abrasives, Inc.                                           Contingent
P.O. Box 2367                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hickory                                NC       28603           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,392.00
                                                                Check all that apply.
Lonestar 401 (k) Consultants                                        Contingent
200 S. Oakridge Drive, Suite 101-703                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hudson Oaks                            TX       76087           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
Mary Galavis                                                        Contingent
c/o Gilbert Eric De Leon                                            Unliquidated
                                                                    Disputed
219 N. Alamo St. Suite 300
                                                                Basis for the claim:
San Antonio                            TX       78205           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,884.21
                                                                Check all that apply.
Mate Precision                                                      Contingent
1295 Lund Boulevard                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Anoka                                  MN       55303           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 10
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 20 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $173.33
                                                                Check all that apply.
McMaster- Carr                                                      Contingent
PO Box 7690                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60680-7690      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $7,667.36
                                                                Check all that apply.
Memco                                                               Contingent
PO Box 301729                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75303-1729      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $10,271.21
                                                                Check all that apply.
MESSER CUTTING SYSTEMS, INC                                         Contingent
P.O. BOX 8845                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
CAROL STREAM                           IL       60197-8845      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $10,470.40
                                                                Check all that apply.
Metals Inc                                                          Contingent
PO Box 205462                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75320-5462      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 21 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,549.86
                                                                Check all that apply.
MSC Industrial Supply Co., Inc                                      Contingent
PO BOX 953635                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
SAINT LOUIS                            MO       63195-3635      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $446.19
                                                                Check all that apply.
MURATA MACHINERY USA                                                Contingent
PO BOX 751458                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
CHARLOTTE                              NC       28275           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $204.59
                                                                Check all that apply.
NACM Southwest                                                      Contingent
900 Pierremont Rd., Ste 110                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Shreveport                             LA       71106           Debts / Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       2     3    2   0               Yes


  3.44     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $108,945.24
                                                                Check all that apply.
NACM Southwest                                                      Contingent
751 Plaza Blvd                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Coppell                                TX       75019           Business Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number       2     7    9   6               Yes
Collection Agent for Nova Alloys




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 12
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 22 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $108.99
                                                                Check all that apply.
PURVIS INDUSTRIES                                                   Contingent
P.O. Box 540757                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75354-0757      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,588.95
                                                                Check all that apply.
R.S. Hughes Company, Inc                                            Contingent
P.O. Box 540486                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75354           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $12,453.25
                                                                Check all that apply.
S.O.T. Abrasives & Equipment                                        Contingent
10750 Metric Drive                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75243           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,101.20
                                                                Check all that apply.
Sabre Industries                                                    Contingent
PO BOX 658                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Sioux City                             IA       51102           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 13
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 23 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.49     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $346.24
                                                                Check all that apply.
Security Assistant                                                  Contingent
P.O. Box 550305                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75355-0305      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.50     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,452.77
                                                                Check all that apply.
Southern Stud Weld, Inc                                             Contingent
P.O Box 90790                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77290-0790      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.51     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,339.24
                                                                Check all that apply.
STAR TIRE COMPANY, INC                                              Contingent
P.O. BOX 541508                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DALLAS                                 TX       75354           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.52     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,122.91
                                                                Check all that apply.
SUNBELT RENTALS                                                     Contingent
P.O. BOX 409211                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
ATLANTA                                GA       30384-9211      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 14
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 24 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.53     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Texas Iron and Steel DFW, LLC                                       Contingent
PO Box 543631                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75354           Lawsuit

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
formerly Commerce Steel


  3.54     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,689.00
                                                                Check all that apply.
Texas Mutual Insurance Company                                      Contingent
P.O. Box 841843                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75284           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.55     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $87,262.29
                                                                Check all that apply.
Thad Ziegler Glass, Ltd                                             Contingent
3055 North Pan Am Expressway                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Antonio                            TX       78219           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.56     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $21,251.85
                                                                Check all that apply.
The Hanover Insurance Group                                         Contingent
PO Box 580045                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Charlotte                              NC       28258-0045      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 15
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                       Entered 05/21/19 21:54:32                  Page 25 of 35

Debtor        Wilson Metal Fabricators, Inc.                                        Case number (if known)      19-31452

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.57     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $5,508.20
                                                                Check all that apply.
Trident Co.                                                         Contingent
P.O. Box 846196                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75284-6196      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.58     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,364.54
                                                                Check all that apply.
Tucker Fuel & Oil                                                   Contingent
P.O. Box 252                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hutchins                               TX       75141           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.59     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $571.64
                                                                Check all that apply.
UPS                                                                 Contingent
P.O. Box 7247-0244                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Philadelphia                           PA       19170-0001      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.60     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,500.00
                                                                Check all that apply.
Willbanks Metals                                                    Contingent
1155 NE 28th St                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Fort Worth                             TX       76106           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 16
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                        Entered 05/21/19 21:54:32                  Page 26 of 35

Debtor       Wilson Metal Fabricators, Inc.                                         Case number (if known)      19-31452

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.61     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,593.75
                                                                Check all that apply.
Wrisco Ind.                                                         Contingent
12102 Corporate Dr                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75228           Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.62     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   Unknown
                                                                Check all that apply.
WWBD                                                                Contingent
1925 N. Lancaster-Hutchins Road                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lancaster                              TX       75134           Lease

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.63     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $2,042.96
                                                                Check all that apply.
YRC FREIGHT                                                         Contingent
PO BOX 730375                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DALLAS                                 TX       75373-0375      Goods and/or Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                            Entered 05/21/19 21:54:32                  Page 27 of 35

Debtor        Wilson Metal Fabricators, Inc.                                               Case number (if known)   19-31452

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Adair, Morris & Osborn, P.C.                                          Line      3.22
         325 N. St. Paul Street, Ste. 4100                                            Not listed. Explain:




         Dallas                        TX      75201


4.2      D. Bradley Kizzia                                                     Line
         Nicholas D. Custred                                                          Not listed. Explain:
         Kizzia Johnson PLLC                                                          Notice Only
         1910 Pacific Ave., Ste 13000
         Dallas                        TX      75201
         Attorneys for Texas Iron and Steel DFW, LLC; fka Commerce Steel

4.3      Flying X Electric                                                     Line
         1227 W. Campbell Rd., Suite #301                                             Not listed. Explain:
                                                                                      Notice Only


         Richardson                    TX      75080


4.4      G. Eric De Leon                                                       Line
         Law Office of G. Eric De Leon, PLLC                                          Not listed. Explain:
         219 N. Alamo St. Suite 300                                                   Notice Only


         San Antonio                   TX      78205
         Attorney for Mary Galavis

4.5      Matt Wright                                                           Line
         PO BOX 7317                                                                  Not listed. Explain:
                                                                                      Notice Only


         Longview                      TX      75604
         Texas Iron and Steel DFW, LLC

4.6      Metroplex Welding Supply                                              Line
         1970 W. Northwest Hwy                                                        Not listed. Explain:
                                                                                      Notice Only


         Dallas                        TX      75220


Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 18
       Case 19-31452-sgj11 Doc 26 Filed 05/21/19                  Entered 05/21/19 21:54:32                Page 28 of 35

Debtor       Wilson Metal Fabricators, Inc.                                      Case number (if known)   19-31452

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                    On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                     related creditor (if any) listed?               account number,
                                                                                                                     if any

4.7      The Receivable Management Services LLC                      Line
         PO Box 361348                                                      Not listed. Explain:
                                                                            Notice Only


         Columbus                   OH    43236
         Collection Agent for Billor Enterprises

4.8      The Winter Law Firm, PLLC                                   Line      3.55
         Attn: West W. Winter                                               Not listed. Explain:
         9601 McAllister Freeway, Ste. 401


         San Antonio                TX    78216


4.9      Tracy Adkins, CPA                                           Line
         2144 N. Beltline Rd, Suite H                                       Not listed. Explain:
                                                                            Notice Only


         Mesquite                   TX    75150


4.10     TRULITE GLASS & ALUMINUM                                    Line
         PO BOX 935480                                                      Not listed. Explain:
                                                                            Goods and/or Services


         Atlanta                    GA    31193-0282
         See Thad Ziegler Glass, Ltd.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                     page 19
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                       Entered 05/21/19 21:54:32              Page 29 of 35

Debtor      Wilson Metal Fabricators, Inc.                                    Case number (if known)      19-31452

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $201,018.00

5b. Total claims from Part 2                                                              5b.   +            $826,961.53


5c. Total of Parts 1 and 2                                                                5c.              $1,027,979.53
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 20
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                            Entered 05/21/19 21:54:32                   Page 30 of 35


 Fill in this information to identify the case:
 Debtor name         Wilson Metal Fabricators, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-31452                                 Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       2 Tailift Model FG25P Forklifts Lease           Financial Pacific Leasing, Inc
          or lease is for and the       Contract to be ASSUMED                          PO BOX 749642
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                       Los Angeles                         CA            90074-9642
          number of any
          government contract

2.2       State what the contract       Accupress Model 7606 Press Brake                Wells Fargo Equipment Finance
          or lease is for and the       Contract to be ASSUMED                          PO BOX 1450
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                       Minneapolis                         MN            55485
          number of any
          government contract

2.3       State what the contract       Leased building and land                        WWBD
          or lease is for and the       Contract to be ASSUMED                          1925 N. Lancaster-Hutchins Road
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Lancaster                           TX            75134
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
      Case 19-31452-sgj11 Doc 26 Filed 05/21/19                               Entered 05/21/19 21:54:32                 Page 31 of 35


 Fill in this information to identify the case:
 Debtor name         Wilson Metal Fabricators, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-31452                                                                                       Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

         Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Darold Wilson                   5131 Woodsboro Dr                                      Eagle National Steel,                 D
                                       Number      Street                                     Ltd.                                  E/F
                                                                                                                                    G

                                       Balch Springs                  TX      75180
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
     Case 19-31452-sgj11 Doc 26 Filed 05/21/19                                                         Entered 05/21/19 21:54:32                                     Page 32 of 35


 Fill in this information to identify the case:


 Debtor Name Wilson Metal Fabricators, Inc.

 United States Bankruptcy Court for the:                   NORTHERN DISTRICT OF TEXAS


 Case number (if known):              19-31452                                                                                                                                      Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                     $700,000.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                   $604,187.16
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $1,304,187.16
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...................................................... $600,457.93

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                     $201,018.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F........................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              +            $826,961.53
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.............................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $1,628,437.46




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
    Case 19-31452-sgj11 Doc 26 Filed 05/21/19                               Entered 05/21/19 21:54:32                Page 33 of 35


 Fill in this information to identify the case and this filing:
 Debtor Name         Wilson Metal Fabricators, Inc.

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         19-31452
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 05/21/2019                       X /s/ Darold Wilson
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Darold Wilson
                                                             Printed name
                                                             President
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Case 19-31452-sgj11 Doc 26 Filed 05/21/19   Entered 05/21/19 21:54:32   Page 34 of 35




Schedule A/B No. 50


EQUIPMENT                             WORTH
BRIDGEPORT MILLING MACHINE            $       2,100.00
W.A. WHITNEY 615 PUNCH                $       6,790.00
W.A. WHITNEY 635 A PUNCH              $       7,000.00
POWERMATIC POWER SAW                  $       3,500.00
EUROMAC 200/6 NOTCHER                 $       6,720.00
ACCURAPRESS 725014                    $      20,000.00
ACCURAPRESS 717512                    $      15,000.00
4' BRAKE PRESS                        $       2,100.00
RYERSON 12' PINCH ROLL                $       7,000.00
MILLER SYNCROWAVE 300                 $       2,800.00
(2) - MILLERMATIC 250 X MIG MACHINE   $       3,640.00
(2) - MILLERMATIC 251 X MIG MACHINE   $       3,640.00
MILLER DIALARC MF TIG                 $       1,400.00
MILLER SYNCROWAVE 250 DX              $       3,360.00
MILLER SYNCROWAVE 250 DX              $       3,360.00
ACCURASHEAR                           $      20,000.00
ROLL IN BAND SAW                      $       1,260.00
DT INDUSTRIES SPOT WELDER             $       4,200.00
MUBEA IRONWORKER                      $       7,000.00
FMB DROP SAW                          $       4,200.00
FMB DROP SAW                          $       5,600.00
JET DRILL PRESS                       $         630.00
HITACHI 15" CHOP SAW                  $         280.00
MILLER PORTABLE WELDER                $       1,540.00
STEEL MAX SKILL SAW                   $         245.00
HUSKY POWERWASHER                     $         140.00
MAKITA CHOP SAW                       $         210.00
MILWAUKEE CHOP SAW                    $         210.00
 Case 19-31452-sgj11 Doc 26 Filed 05/21/19   Entered 05/21/19 21:54:32   Page 35 of 35




ROPER WHITNEY 36" ROLL                $         210.00
PLASMA CUTTER (NEW)                   $      210,000.00
PLASMA CUTTER                         $        1,820.00
PLASMA CUTTER                         $        1,260.00
PLASMA CUTTER                         $        2,800.00
STUD WELDER                           $         500.00
TIMESAVER                             $        7,000.00
MURATA PUNCH                          $       25,000.00
AMERICOR ROLL
VERSON BRAKE PRESS                    $        3,000.00
COMEQ HANDROLL                        $       12,000.00
               Total                  $      397,515.00
